DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       MARQUEZ T. RUDOLPH,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D19-2025

                          [October 17, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Laura Johnson, Judge;
L.T. Case No. 502010CF001156AXXXMB.

   Marquez T. Rudolph, DeFuniak Springs, pro se.

   No appearance for appellee.

PER CURIAM.

   Affirmed.

WARNER, TAYLOR and GERBER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.